The appellant was convicted of unlawfully delivering intoxicating liquor, and his punishment assessed at one year in the penitentiary. *Page 79 
The indictment, in the first count, charges that the appellant, on or about August 27, 1925, "did then and there unlawfully deliver spirituous, vinous and malt liquors capable of producing intoxication to Peter Pfluger." In the second count of the indictment appellant is charged with "unlawfullyfurnishing spirituous, vinous and malt liquors capable of producing intoxication to Peter Pfluger." The conviction was upon the first count in the indictment.
It was the contention of the state that the appellant, in company with a Mr. Haley, called upon the prosecuting witness at his home in Travis County on the date alleged in the indictment and delivered to him a pint of whiskey; that appellant, after inducing the prosecuting witness to drink some of the whiskey, which caused him to become so intoxicated that he was incapacitated to do business, secured his signature to a contract for the purchase of a large number of shares in the Marble Falls Textile Mills Company, and his note for $1,750 in part payment thereof. The appellant defended upon the ground that he had purchased the whiskey on a doctor's prescription for his own use in treating a severe cold, and that while negotiating the trade with Pfluger, the latter observed the whiskey and drank part of it of his own volition. Appellant introduced further testimony to the effect that Pfluger entered into the contract and signed the note voluntarily and while in possession of all his mental faculties, and that Pfluger's contention to the effect that he was intoxicated at the time was an afterthought.
The record contains thirteen bills of exceptions.
In bills Nos. 1, 2, 3 and 4 complaint is made to the refusal of the court to quash the indictment. It is stated in bill No. 1 that after the jury were selected and sworn and the indictment read, but before the defendant pleaded to the indictment, his counsel made a statement in open court and in the presence of the jury, as follows:
"I move to quash the indictment in this case for the reason that it is duplicitous, and states two or more offenses in one count, and because the indictment does not state any offense against the laws of the State of Texas."
This motion was overruled by the court. If we correctly understand this bill, appellant's counsel made an oral motion to quash the indictment. Art. 513, C. C. P., states:
"All motions to set aside an indictment or information and all special pleas and exceptions shall be in writing." *Page 80 
Art. 522, C. C. P., states: "The motion to set aside an indictment or information, and all exceptions, shall be heard together and decided without delay."
Art. 523, C. C. P., states: "The court, at its discretion, may hear and determine such motions and exceptions at any time before a trial has been entered upon, but not afterward."
Assuming that the appellant's motion was oral, the trial court did not err in overruling it, and the presumption of law is in favor of the ruling of the trial court unless there is a showing to the contrary in the bill of exception.
In bill No. 2 it is shown that after the evidence was concluded and before the court charged the jury, appellant filed a motion to quash the indictment "because neither of said counts states an offense against the laws of the state, and because said counts are duplicitous, and because the first count in the indictment simply uses the word 'deliver' and fails to state the manner and character of delivery or the nature of the act which the state will rely upon to constitute such delivery."
This motion, had it been presented in writing before the trial began, would have raised a very serious question as to the sufficiency of the indictment, under the doctrine announced by this court in Wimberly v. State, 265 S.W. 155, but having been presented after the evidence was concluded and before the court charged the jury, it came too late and the court committed no error in overruling it. In order to raise properly the issue of duplicity of an indictment, it is necessary to prepare and present a written motion before the trial begins. Melley v. State, 248 S.W. 367; Wimberly v. State, 265 S.W. 155.
In bill No. 3 it appears that the appellant, before the charge of the court was given to the jury, made a motion to quash the first count of the indictment "because the indictment states that the liquor was capable of producing intoxication to Peter Pfluger, but does not state generally that it was capable of producing intoxication, only to Peter Pfluger."
What we have said relative to bills Nos. 1 and 2 applies to this bill. Besides, we are of the opinion that the count objected to is not susceptible to this criticism. As we understand the language used in the indictment, it charges a delivery to Peter Pfluger of liquor capable of producing intoxication.
The motion to quash brought forward in bill No. 4 raises the same question as that involved in bill No. 3, and consequently calls for no additional discussion.
In bills Nos. 5, 6, 7, 8 and 9 complaint is made to the introduction of evidence relative to appellant obtaining the contract *Page 81 
from the prosecuting witness on the date of the alleged delivery of the whiskey, and to the introduction in evidence of said contract, the note and all evidence pertaining thereto, it being alleged that same in no manner shed light on the offense charged against appellant in this prosecution. The qualifications attached to these bills by the trial court, without objection upon the part of appellant, state that this evidence was introduced as a part of the res gestae and to show unlawful intent. These bills, as presented, show no error.
Bills Nos. 10 and 11 complain of the action of the court in permitting the state to introduce in evidence a check for $500 given by the prosecuting witness, in July, 1925, to the Marble Falls Textile Mills Company for purchase of stock, and to the introduction of a contract dated July 27, 1925, between the prosecuting witness and said company, calling for the purchase of a certain amount of stock, to all of which testimony the appellant objected on the ground that it was immaterial, would confuse the real issues in the case, and involve the proof of another offense. These bills are qualified by the court to the effect that he was under the impression that this testimony was brought out originally by the appellant on cross-examination of the prosecuting witness. The record discloses that the appellant, on cross-examination of the prosecuting witness, did interrogate him relative to said contract and the matters involved in these bills of exceptions. Under the facts of this case, these bills show no error.
In bill No. 12 complaint is made to the action of the court in permitting the clerk to read from the docket of the Fifty-third Judicial District Court the style of a civil suit in which the prosecuting witness was plaintiff and the Marble Falls Textile Mills Company was one of the defendants. The appellant objected to this testimony because "it was made by third parties out of his presence and shed no light on any issue involved in the case."
The court qualifies this bill by stating that "the issue was originally raised by the defendant to the effect that the criminal case was an effort to aid a civil action against the prosecuting witness and he offered the witness to show the pendency of suit, whereupon the state introduced all of the record, as shown by the docket, the defendant having introduced but a portion."
We are unable to see the relevancy of this testimony, but the bill of exception, as presented, shows no error.
Bill No. 13 is a resume of the objections urged and the matters *Page 82 
presented in the other bills of exceptions, and what we have previously said is fully applicable to this bill.
The record discloses that the appellant presented eight special charges to the court, all of which were refused. However, the record fails to show that they were presented to the court before the main charge was read to the jury, or that any exceptions were reserved to the action of the court in refusing to give these special charges. For this reason, we are precluded, under the statutes and the decisions of this court, from considering the matters therein complained of.
The appellant contends that the court committed error in refusing to charge the law applicable to accomplices, because, according to his contention, the prosecuting witness, by reason of having received the whiskey, drank some of it, and kept the remainder, thereby became an accomplice under the law. We are not in accord with this contention. Art. 670, P. C., provides:
"* * * the purchaser, transporter, or possessor of any of the liquors prohibited herein shall not be held in law or in fact to be an accomplice, when a witness in any such trial."
We also think that in Bailey v. State, 284 S.W. 574, this court held against the contention here raised by the appellant.
Finding no error in the record, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.